             Case 1:19-cv-01408-RDB Document 18 Filed 08/24/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 Green Apple Grocery and Deli, LLC, et al,

         Plaintiffs,

   v.                                                     Case No. 19-cv-1408-RDB

 United Stated Department of Agriculture,

         Defendant.



        MOTION FOR EXTENSION OF TIME TO RESPOND TO THE AMENDED
                              COMPLAINT

        The United States Department of Agriculture, by undersigned counsel, hereby moves for

an extension of time to respond to the amended complaint.

        1.       Green Apple Grocery and Deli, LLC and Malek Mohamed bring this action against

the United States Department of Agriculture (USDA) pursuant to 7 U.S.C. § 2023 and 7 C.F.R.

§ 279.7, seeking to set aside the Food and Nutrition Service’s Final Agency Decision to

permanently disqualify them from participating in the Supplemental Nutrition Assistance Program

(SNAP) as a retailer.

        2.       USDA’s time to respond to the amended complaint has been enlarged without date

to permit the administrative record (AR) to be produced. (ECF No. 16). In a joint status report

filed on July 24, 2020, USDA reported that the AR has been completed and certified (ECF No.

17). A copy of the AR has been provided to plaintiffs’ counsel. In the status report, USDA

informed the Court that it intends to file a dispositive motion in response to the amended complaint,

and requested that its deadline to do so be set for August 24, 2020.

        3.       USDA was prepared to file a dispositive motion today, but in preparing the motion,

an error in the AR was discovered. Specifically, a number of documents related to a different
            Case 1:19-cv-01408-RDB Document 18 Filed 08/24/20 Page 2 of 2



convenience store, but with the same name of “Green Apple”, was inadvertently included in the

AR. As such, the AR needs to be re-compiled and then Bates stamped and certified. The individual

who compiles and certifies ARs is on annual leave until August 31, 2020. As such, the USDA

requires until September 4, 2020, to complete this task. Once that is complete, the AR must be sent

to the undersigned and the citations to the AR in the defendant’s motion will need to be updated.

       4.       Accordingly, defendant now requests that its time to file a response to the Amended

Complaint be set for September 11, 2020. Plaintiffs’ counsel was informed of the error in the

administrative record and the need to correct it. Plaintiffs’ counsel, however, does not consent to

any additional time to respond to the Complaint. The Defendant nevertheless makes this request

due to the necessity of filing an accurate and complete administrative record.

       WHEREFORE, defendant requests an order setting its time to respond to the complaint

to September 11, 2020.

                                               Respectfully submitted,

                                               Robert K. Hur
                                               United States Attorney

                                         By:        /s/
                                               Jane E. Andersen (Bar No: 802834))
                                               Assistant United States Attorney
                                               6500 Cherrywood Lane, Suite 200
                                               Greenbelt, MD 20770
                                               (301) 344-4422
                                               Jane.Andersen@usdoj.gov
                                               Counsel for Defendant United States




                                                 -2-
